Name: Commission Regulation (EC) No 2181/97 of 3 November 1997 amending Regulation (EC) No 577/97 laying down certain detailed rules for the application of Council Regulation (EC) No 2991/94 laying down standards for spreadable fats and of Council Regulation (EEC) No 1898/87 on the protection of designations used in the marketing of milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  health
 Date Published: nan

 Avis juridique important|31997R2181Commission Regulation (EC) No 2181/97 of 3 November 1997 amending Regulation (EC) No 577/97 laying down certain detailed rules for the application of Council Regulation (EC) No 2991/94 laying down standards for spreadable fats and of Council Regulation (EEC) No 1898/87 on the protection of designations used in the marketing of milk and milk products Official Journal L 299 , 04/11/1997 P. 0001 - 0002COMMISSION REGULATION (EC) No 2181/97 of 3 November 1997 amending Regulation (EC) No 577/97 laying down certain detailed rules for the application of Council Regulation (EC) No 2991/94 laying down standards for spreadable fats and of Council Regulation (EEC) No 1898/87 on the protection of designations used in the marketing of milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2991/94 of 5 December 1994 laying down standards for spreadable fats (1), and in particular Article 8 thereof,Having regard to Council Regulation (EEC) No 1898/87 of 2 July 1987 on the protection of designations used on the marketing of milk and milk products (2), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 4 (2) thereof,Whereas Article 2 (1) of Commission Regulation (EC) No 577/97 of 1 April 1997 laying down certain detailed rules for the application of Council Regulation (EC) No 2991/94 laying down standards for spreadable fats and of Council Regulation (EEC) No 1898/87 on the protection of designations used in the marketing of milk and milk products (3), as amended by Regulation (EC) No 1278/97 (4), lays down the rules for the indication of the fat content of spreadable fats; whereas Article 2 (3) of that Regulation provides for the establishment of a method verifying compliance with those rules;Whereas a suitable procedure for checking the declared fat content of spreadable fats not subject to the provisions of Article 2 (2) of Regulation (EC) No 577/97 has been drawn up and should be adopted; whereas this can most conveniently be achieved by amending Regulation (EC) No 577/97; whereas the date from which the method is to apply should be deferred to allow time for experience to be obtained in its use;Whereas the relevant management committees have not delivered opinions within the time limits laid down by their chairmen,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 577/97 is hereby amended as follows.1. Article 2 (3) is replaced by the following:'3. The procedure to be applied as from 1 July 1998 to verify compliance with paragraph 1 shall be as set out in Annex II.`;2. the Annex becomes Annex I;3. the following Annex is added:'ANNEX IIVerification of the declared fat content of spreadable fatsFive samples are to be taken randomly from the batch to be checked and analysed. The following two procedures are applied:A. The arithmetic mean of the five results obtained is compared with the declared fat content. The declared fat content is deemed to comply where the arithmetic mean fat content does not differ by more than 0,5 percentage points from the declared fat content.B. The five individual results are compared with the tolerance (2 %) shown in Article 2 (1) (b).If the difference between the maximum value and the minimum value of the five individual results is less than or equal to 2 %, the requirements of Article 2 (1) (b) are deemed to be met.Where compliance with the conditions set out under A and B is established, the batch being checked is deemed to comply with the requirements of Article 2 (1) (a) to (c), even where, under the combined test procedure, one of the five values falls outside the tolerance range of ± 1 %.`Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 November 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 316, 9. 12. 1994, p. 2.(2) OJ L 182, 3. 7. 1987, p. 36.(3) OJ L 87, 2. 4. 1997, p. 3.(4) OJ L 175, 3. 7. 1997, p. 6.